               Case 18-10627-reg        Doc 258       Filed 03/22/19     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN THE MATTER OF:                                 )           CASE NO.        18-10627
                                                  )           CHAPTER         11
TRINITY INVESTMENT GROUP, LLC                     )           REG/tk
                                                  )
       Debtor(s)

                                   ORDER TO FILE BRIEFS

       Dated on March 22, 2019.

       Trial with regard to the issues raised by Debtor’s proposed disclosure statement and objection

thereto filed by Sigma Restaurants was held at Fort Wayne, Indiana, on March 20, 2019, with Daniel

Skekloff, counsel for debtor, and Norman Abood, counsel for Sigma Restaurants Inc., present.

       Evidence submitted and arguments heard.

       The parties shall have twenty-one (21) days within which to simultaneously file post-trial

briefs, with a further fourteen (14) days thereafter for any replies. Upon submission of all briefs or

the expiration of the briefing schedule, the issues raised by Debtor’s disclosure statement and the

objection thereto filed by Sigma Restaurants will be taken under advisement.

       SO ORDERED.


                                               /s/ Robert E. Grant
                                               Chief Judge, United States Bankruptcy Court
